Citation Nr: 1627264	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as due exposure to Agent Orange.  

2.  Entitlement to service connection for bilateral hearing loss.   

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran died in April 2012.  The appellant is the Veteran's surviving spouse and has been accepted as a proper substitute in this matter. 

At the time of the Veteran's death, there was a pending hearing request.  In a June 2016 statement, the appellant's representative indicated that the appellant did not want to attend a hearing of any type.  

The record before the Board consists of the Veteran's paper claims files and electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  A brain tumor - diagnosed as anaplastic mixed glioma or anaplastic oligoastrocytoma - was not present in service or until years thereafter and is not etiologically related to service, to include Agent Orange exposure in service.

2.  The Veteran's current bilateral hearing loss disability originated during service.

3.  The Veteran's tinnitus originated during active service. 


CONCLUSIONS OF LAW

1.  A brain tumor was not incurred in or aggravated by active military service and in-service incurrence or aggravation of a brain tumor may not be presumed.  38°U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for the establishment of service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38°C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §°1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

In the decision below, the Board has granted entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, no discussion of VA's duty to assist is necessary for this claim.  

As for the claim for a brain tumor, a pre-adjudicatory April 2010 letter satisfied the applicable content and timing notice requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  Additionally, all appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  Neither the appellant nor her representative has identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examination in June 2010 with an addendum opinion in July 2011 which considered the Veteran's reported history of symptoms and exposures, involved review of the claims folder and considered available medical literature.  Overall, the Board finds that VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. §°1116(b)(1).

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences  under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3).

Anaplastic mixed glioma or anaplastic oligoastrocytoma is not among the diseases specified in 38 U.S.C.A. § 1116(a).  As such, the Secretary has not determined, on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of anaplastic mixed glioma or anaplastic oligoastrocytoma in humans.  

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38°C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §°3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Brain Tumor

In this case, initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam Era.  His service treatment records (STRs) are negative for complaints or findings related to a brain tumor.  Moreover, the Veteran did not contend that he initially manifested symptoms of a brain tumor while in service.  Thus, the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) do not apply.

Following service, private treatment records dated in October 2009 note that the Veteran was diagnosed with anaplastic mixed glioma or anaplastic oligoastrocytoma following a biopsy.  At that time he underwent surgery for removal of part of the tumor followed by treatment with radiation.  The Board notes that this initial diagnosis was almost 40 years following his separation from active duty service.  The Veteran has not alleged the manifestation of his brain tumor within one year of service discharge.  Thus, the presumptive service connection provisions for chronic disease under 38 C.F.R. § 3.309(a) do not apply

The Veteran underwent a VA examination in June 2010.  The examiner noted the Veteran's diagnosis of status post-surgery for anaplastic mixed glioma or anaplastic oligoastrocytoma.  The examiner gave the following opinion: 

[T]here is no validation that this brain cancer per se is related to his exposure to Agent Orange.  It is the opinion in the review of medical literature that there has been no opinion in the review of medical literature that there has been no association with this type of brain tumor being an anaplastic mixed glioma related to exposure to Agent Orange that has been discussed in medical literature.  Therefore, it is the opinion of the undersigned physician that his brain glioma is unrelated to his exposure to Agent Orange.  

A July 2011 VA medical opinion stated that the Veteran had anaplastic oligoastrocytoma, a type of glioma unrelated to any type of sarcoma.  

Again, the primary theory of entitlement to service connection for the Veteran's brain tumor is premised on an allegation that it resulted from his exposure to Agent Orange in Vietnam.  While the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, anaplastic mixed glioma or anaplastic oligoastrocytoma is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. §°3.309(e).  Soft-tissue sarcoma is listed as one of the diseases the Secretary has determined to have a positive association with herbicide exposure, however, in a June 2011 VA medical opinion it was found that the Veteran's brain tumor was unrelated to any type of sarcoma.  Consequently, the presumptive provisions of 38°U.S.C.A. § 1116 do not apply in this case.  However, the appellant may still establish service connection for anaplastic mixed glioma or anaplastic oligoastrocytoma by affirmative, competent and probative evidence showing that such disease was at least as likely as not related to service (including to Agent Orange exposure therein).  See Combee.

However, the record does not contain any competent evidence that the Veteran's brain tumor was present in service or manifested during his first post-service year.  In fact, there is no post-service medical evidence of a brain tumor until 2009, nearly 40 years after the Veteran's discharge.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor which tends to weigh against a finding of in service onset.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, a VA examiner, following a review of the claims file, concluded that the Veteran's brain cancer was not linked to his active service, to include due to his confirmed in-service exposure to herbicides.  The June 2010 VA examiner's opinion against the claim was based on a clinical examination of the Veteran, review of the medical and lay evidence of record, and the opinion was supported by sound rationale.  

The Board has considered the lay statements from the Veteran and his spouse with regard to the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of a brain tumor, falls outside the realm of common knowledge of a lay person.

The Board has the authority to weigh and assign probative value to each piece of evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991).  The Veteran submitted articles in support of his claim.  The article suggested that people exposed to chemicals such as pesticides, formaldehyde and petrochemicals appeared to have a higher risk of developing a malignant brain tumor, but ultimately concluded that the cause of a brain tumor was usually unknown.  Articles submitted by the appellant's representative suggested that a dioxin-like chemical made tumors more aggressive, and discussed studies about the role of aryl hydrocarbon receptors in targeting 2,3,7,8-tetrachlorodibenzo-p-dioxin.  The Board finds the articles submitted by the Veteran and the representative to hold some probative value in evaluating the direct service connection component of the claim, but such probative value is limited as the articles do not speak to the specific facts of this case.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that generally, generic information from a medical website, journal, or treatise is too "general and inconclusive" to establish a medical nexus to a disease or injury) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998).  Without application to the specific facts of the Veteran's case, this evidence does little to support the claim.  See Sacks, 11 Vet. App. at 316-17 (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).

Notwithstanding, the Board finds that the VA medical opinion of record holds significantly greater probative weight than the medical treatise articles and lay opinion as it was rendered by VA medical professional who examined the Veteran, reviewed medical records specific to his situation and claim, and provided thorough and adequate reasoning for the findings specific to the Veteran's case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

The Board further observes that, in a Written Brief Presentation dated May 2016, the Veteran's representative cited information from the American Cancer Society defining the brain as within the definition of "soft tissue."  Thus, it is argued that the Veteran's brain tumor met the definition of soft tissue "sarcoma."  However, a July 2011 VA examiner opined that the Veteran manifested a type of glioma unrelated to any type of sarcoma.  By definition, a sarcoma usually arises from connective tissue while glioma is a neoplasm of the brain and spinal cord.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 784, 1668 (32nd Ed. 2012).  Thus, the Board finds the argument that the Veteran's brain tumor meets the definition of soft tissue "sarcoma is unpersuasive.

As such, service connection for a brain tumor is not warranted.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The Veteran contended that his bilateral hearing loss began in service.  According to the Veteran, he was exposed to acoustic trauma from 81mm mortars, M16 rifles, and clay mines.  

The medical evidence includes a diagnosis of bilateral hearing loss, as defined for VA purposes, during the pendency of the appeal, to include a May 2010 VA audiological examination.  38 C.F.R. § 3.385.  As such, the Board finds the Veteran established a current disability for purposes of service connection.  The central issue that must be resolved at this time is whether the Veteran's bilateral hearing loss originated during service or was otherwise related to service.  

The Veteran's service treatment records are silent as to any complaints or of treatment for hearing loss.  The Veteran's threshold levels at the time of his June 1968 enlistment into service were as follows: 

RIGHT EAR
500 Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
5
0
0
5
15
5

LEFT EAR
500 Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
0
0
5
5
5
20

The Veteran's threshold levels at the time of his January 1970 separation from service were as follows: 

RIGHT EAR
500 Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
5
5
10
10
30
30

LEFT EAR
500 Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
10
15
15
20
25
30

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Id.  Thus, service treatment records appear to show some degree of hearing loss, although such hearing loss did not meet the criteria for a hearing loss disability for VA purposes at the time of separation from service.  Additionally, the Veteran's DD-214 lists his occupational specialty as 11B10, infantryman, thus exposure to hazardous noise during service is conceded.  

The Veteran underwent a VA examination in May 2010.  The examiner noted that the Veteran had normal hearing bilaterally at the time of his entrance into service.  The examiner further noted that the Veteran's separation examination showed mild hearing loss from 4000 to 6000 Hz in the right ear, and from 6000 to 8000 Hz in the left ear.  The examiner opined that the mild hearing loss and threshold shifts in service were most likely related to military noise exposure.  The examiner stated that the Veteran's hearing loss continued to progress following service, that it would not be expected to progress once away from excessive military noise, and that post-service occupational noise exposure may have caused further degradation in hearing.  

The only competent medical opinion of record supports the conclusion that the Veteran's bilateral hearing loss had its onset in service and continued to progress following separation from service.  Although the Veteran's service treatment records did not show a hearing loss disability for VA purposes, the examiner found that the separation examination showed mild hearing loss bilaterally, and that those changes were most likely caused by military noise exposure.  The examiner stated that the Veteran's in-service mild hearing loss was exacerbated by post-service activities, however, the examiner ultimately found that the Veteran's bilateral hearing loss had its onset in service.  The May 2010 VA opinion is probative as it was rendered by a certified audiologist, based on a review of the Veteran's medical records, and supported by well-reasoned rationale.  Additionally, there is no medical opinion of record that contradicts the VA medical opinion.  Accordingly, given the Veteran's hearing loss, his in-service military occupational specialty, his in-service noise exposure, and the May 2010 VA medical opinion, the Board finds that service connection for bilateral hearing loss is warranted.  


Tinnitus

The Veteran asserted that he had tinnitus due to in-service noise exposure.  He stated that he first noticed tinnitus symptoms in service, and continued to experience ringing in the ears following service.  

Service treatment records are silent as to any complaints, treatment, or diagnosis of tinnitus.  As noted above, the Veteran's military occupational specialty was infantryman, thus in-service noise exposure is conceded.  

In a March 2010 VA treatment record, the Veteran reported hearing problems and was referred to audiology.  The treatment record did not indicate that the Veteran complained of ringing in the ears, however, the physician assistant gave an assessment of tinnitus.  

In an April 2010 VA audiology consult, the audiologist noted that the Veteran was referred due to complaints of bilateral hearing loss.  The Veteran denied tinnitus, vertigo, and ear pain/pressure.  

The Veteran continued to deny symptoms of tinnitus at the May 2010 VA examination.  The examiner did not provide an etiological opinion with respect to tinnitus because the Veteran denied symptoms.    

In August 2010, the Veteran's claim of entitlement to service connection for tinnitus was denied.  

In an October 2010 notice of disagreement, the Veteran stated that he experienced some tinnitus in service, and that it worsened over the years.  

In his August 2011 substantive appeal, the Veteran stated that he experienced ringing in the ears since service.  

The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28TH ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  The record reflects that the Veteran reported tinnitus symptoms and denied tinnitus symptoms at various times during the appeal period.  The record is unclear as to whether this disparity results from recurrent rather than persistent symptoms, false report or misunderstanding of terminology (e.g., ear ringing symptoms are diagnosed as tinnitus).  The Board finds no reason to doubt the credibility of the Veteran, and resolves reasonable doubt in favor of the Veteran by finding a current tinnitus disability which he reports had an inservice onset.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection as a "chronic" disease under 38 C.F.R. § 3.309(a) where there is evidence of acoustic trauma and nerve damage, and allowing for service connection based upon continuity of symptomatology under 38 C.F.R. § 3.303(b)).



ORDER

Entitlement to service connection for a brain tumor is denied.  

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted. 



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


